Title: To Benjamin Franklin from John Temple, 29 October 1781
From: Temple, John
To: Franklin, Benjamin


Dear Sir
Boston 29 October 1781.
Having this moment heard of the Opportunity that now offers of writing a few lines to France I embrace it with unspeakable pleasure to congratulate you upon the Great & Important News we have just received of the Glorious Victory Obtained by the Allied Army in Virginia! an Event which I think cannot fail of producing an almost immediate Peace.
I Arrived here on Tuesday last after a boisterous passage of Sixty days, & was so happy as to find my Family & friends very well except Mr Bowdoin who has had an ill turn but is now nearly recovered, He, Mrs. Bowdoin & Mrs Temple desire that their Compliments may be Acceptable to you. I wrote a Letter from Amsterdam of much Importance to myself & to my Family, but as the ship in which I came saild a Week sooner than was expected there was not time for me to receive a Letter from you before my departure. I have not a doubt of your having written fully & Zealously upon the Subject of that Letter, for I am confident that, knowing as you particularly do of the extraordinary Sufferings I have met with of almost every kind, in the cause of my Country now triumphantly Successfull, you would enjoy real satisfaction in being in any degree Instrumental to some compensation being made for those sufferings. Mr Hodshon will have forwarded me with Great care & attention (conformably to the directions I left with him) any Letters you may have sent for me to Amsterdam, and I trust that you will, for fear of Accident, send duplicates by other conveyances.
The Frigate you advised me to come over in is not yet Arrived, though she saild from the Texel a Week before us—there is reason to apprehend some disaster hath befallen her, but I hope she will yet Arrive safe, for there are some onboard that I shd. be very sorry for.
With every Sentiment of Esteem & friendship I am Dear Sir Your most Obedient & Most Humble Servant
J. Temple.
His Excellency B. Franklin Esqr.
 
Endorsed: Mr. Temple Oct. 29. 1781 refers to a former Letter
